
Exhibit 10.2
 
 
 
 

 
RETIREMENT AGREEMENT


This Retirement Agreement (the “Agreement”), is made as of September 10, 2018
(the “Effective Date”) by and between Insulet Corporation, a Delaware
corporation (together with its successors and assigns, the “Company”), and
Patrick J. Sullivan (the “Executive”).
 


W I T N E S S E T H :


WHEREAS, the Company has employed the Executive as its Chairman and Chief
Executive Officer, and as a member of the Board of Directors of the Company (the
“Board”), pursuant to the terms of an Employment Agreement between the Company
and the Executive dated as of September 16, 2014 (the “Employment Agreement”);
 
WHEREAS, the Board desires to appoint a new Chief Executive Officer of the
Company, who would assume such position effective as of January 1, 2019 pursuant
to a succession plan that was developed with the assistance of the Executive;
and
 
WHEREAS, the Board and the Executive now desire to provide for the orderly
transfer of the Executive’s duties and responsibilities as its Chief Executive
Officer, and for his continued employment by the Company through the Retirement
Date (as defined below), subject to the terms and provisions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (collectively, the
“Parties”) agree as follows:
 
1.            Definitions.   For purposes of this Agreement, “Retirement Date”
means the earlier of (i) 11:59 p.m. on December 31, 2018, or (ii) the
Executive’s termination of employment by reason of his death or Disability. 
Other capitalized terms not otherwise defined herein shall have the meanings set
forth in the Employment Agreement.
 
2.            Retirement.  The Parties agree that, as of the Retirement Date,
the Executive will be removed, and will not have any ongoing duties, as an
officer of the Company or any of the Company’s subsidiaries or affiliates.
Unless the Executive is terminated by the Company for Cause prior to the
Retirement Date: (i) the Term shall expire at the close of business on the
Retirement Date, and (ii) the Executive, by entering into this Agreement, hereby
resigns from his employment with the Company and as a Class III director of the
Company (including as Chairman of the Board), and from any other officer or
director positions (or their equivalents) held at the Company’s subsidiaries or
affiliates, in each case, as of the close of business on the Retirement Date. 
The Parties acknowledge and agree that such resignation shall constitute a
resignation for Good Reason under the Employment Agreement and for purposes of
any other Company Arrangement (as defined below). The Executive agrees to
execute and deliver any documents reasonably necessary to effectuate such
resignations, provided that nothing in any such document is inconsistent with
any provision in this Agreement.

--------------------------------------------------------------------------------

 
3.            Transition Assistance and Consulting.
 
(a)    After the Effective Date, and through the Retirement Date, the Executive
shall continue to be the Chairman and Chief Executive Officer of the Company,
and his duties shall include providing transition assistance to the Board and
the incoming Chief Executive Officer of the Company.
 
(b)    For twelve months after the Retirement Date, the Executive shall be
reasonably available for consultation and advice, pursuant to a mutually
agreeable consulting arrangement to be entered into by the parties to the extent
they deem it necessary or appropriate.
 
4.            Final Pay; Expense Reimbursement.  On the Company’s next
regularly-scheduled payroll date following the Retirement Date, the Company
shall pay the Executive his accrued but unpaid base salary, any accrued but
unused vacation based on the Executive’s employment through the Retirement Date,
and the Company shall thereafter provide any other or additional benefits due
under the applicable terms of any applicable plan program, agreement, corporate
governance document or other arrangement of the Company or its affiliates
(collectively, the “Company Arrangements”). The Executive shall also be entitled
to be reimbursed for his reasonable business expenses incurred through the
Retirement Date in connection with his employment, subject to the Company’s
policies and procedures with respect to expense reimbursement. In lieu of
receiving any reimbursement for outplacement services as provided in Section
3(a)(v) of the Severance plan, the Executive shall also be promptly reimbursed
for any and all expenses of counsel reasonably incurred by him in connection
with the negotiation and implementation of this Agreement, in an amount up to
$25,000 upon submission of appropriate supporting documentation.
 
5.            Severance Benefits. 
 
(a)    Subject to the conditions described in Section 5(d) and Section 8 of this
Agreement, the Company shall provide the Executive with the following (the
“Severance Benefits”):
 
(i)            Salary Continuation:  Payment of $4,298,000 (which is equal to
(2) times the sum of (x) the Executive’s annualized base salary, and (y) the
higher of his annual target bonus (which is 100% of his annualized base salary)
or his annual bonus for the 2017 calendar year), in substantially equal
installments in accordance with the Company’s payroll practices over 24 months,
beginning on the first payroll date that occurs 30 days after the Retirement
Date; provided, however, if a Change in Control occurs before the Retirement
Date, then such amount shall be paid in a cash lump sum on the first business
day that occurs 30 days after the Retirement Date;
 
(ii)            Annual Bonus:  Payment of a full annual cash bonus for the 2018
calendar year, determined based on the degree to which the applicable
Company-based performance metrics for year of termination are satisfied, and
assuming target achievement of any performance metrics related to individual
performance.  The 2018 Annual Bonus shall be paid as a cash lump sum at the same
time as payments are made to other participants in the applicable cash incentive
plan, but in no event later than March 15, 2019.

--------------------------------------------------------------------------------

 
(iii)            Health and Dental Continuation:  The Company shall continue to
provide health and dental insurance coverage to the Executive on the same terms
and conditions for 24 months following the Retirement Date.
 
(iv)            Accelerated Vesting of Time-Based Equity Awards and Extension of
Exercise Periods:  The Executive’s outstanding time-based vesting stock options
(“Stock Options”) and time-based vesting restricted stock units (“RSUs”) shall
become fully vested as of the Retirement Date, and notwithstanding anything to
the contrary in the applicable agreement or plan document under which such Stock
Options were granted, the Executive shall be able to exercise such Stock Options
until the earlier of (i) three (3) years after the Retirement Date, and (ii) the
original expiration date that would have applied if employment had continued
(provided, however, that Executive shall not be entitled to exercise any such
accelerated vesting Stock Options, or sell any such accelerated vesting RSUs,
unless and until such time as the Release (as defined below) have been executed
and delivered to the Company by the Executive and has become irrevocable); and
 
(v)            Vesting of Performance-Based Restricted Stock Units:  The
Executive’s performance-based restricted stock units (“PSUs”) shall no longer be
subject to any time-based vesting requirements (which shall be deemed to be
satisfied at such time as the Release has been executed and delivered to the
Company by the Executive and has become irrevocable), and shall continue to vest
and pay based only on the applicable Company-based performance metrics provided
in their applicable award agreements, as if the Executive’s employment had
continued through any applicable payment dates.
 
(b)    The Parties acknowledge and agree that Exhibit A to this Agreement sets
forth all of the Executive’s outstanding Stock Options, RSUs and PSUs as of the
date of this Agreement. The Executive also acknowledges and agrees that the
Executive remains subject to (and the awards listed on Exhibit A shall remain
subject to) the Company’s Policy for Recoupment of Incentive Compensation, as in
effect on the date hereof.
 
(c)    The Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement, and
there shall be no offset against amounts or benefits due the Executive under
this Agreement or otherwise on account of any remuneration or other benefit
earned or received by the Executive after the Retirement Date.  Any amounts due
under this Section 5 are considered to be reasonable by the Company and are not
in the nature of a penalty.
 
(d)    The Executive shall not be entitled to the Severance Benefits unless (x)
he has first executed and delivered to the Company, after the Retirement Date, a
release of claims in substantially the form attached as Exhibit B to this
Agreement (the “Release”) and (y) such Release has become irrevocable by him in
accordance with its terms within 30 days following the Retirement Date. The
Executive shall also not be entitled to the Severance Benefits if he materially
violates the Restrictive Covenants (as described below), and, if curable, such
violation remains uncured for 30 days after the Company provides written notice
to the Executive of the events alleged to constitute such a violation.

--------------------------------------------------------------------------------

 
6.            Restrictive Covenants.   The Executive acknowledges and agrees
that Section 5(a)-(g) of the Company’s Amended and Restated Severance Plan, as
amended through December 14, 2016, with respect to Confidentiality, Confidential
Information, Documents, Records, etc., Noncompetition and Nonsolicitation,
Litigation and Regulatory Cooperation, and Non-Disparagement (collectively, the
“Restrictive Covenants”), and Injunction, are incorporated by reference into and
are material terms of this Agreement; provided, however, that no violation of
the Restrictive Covenants shall occur (A) by reason of any disclosure made (i)
to the extent necessary to comply with any law, subpoena, governmental order or
request or direction from a regulatory or self-regulatory organization with
apparent jurisdiction, (ii) in any arbitration or proceeding to defend or
enforce the Executive’s rights, or (iii) in confidence to an attorney or other
financial advisor for the purpose of obtaining professional advice, or (B) by
reason of the Executive retaining copies of documents pertaining to his personal
entitlements, benefits, obligations and tax liabilities.  The Executive shall
not be subject to any other post-employment restrictions that are more
restrictive than the Restrictive Covenants.
 
7.            Representations.
 
(a)    The Company represents and warrants that (i) it is fully authorized by
action of its Board (and of any other person or body whose action is required)
to enter into this Agreement and to perform its obligations under this
Agreement, (ii) the execution, delivery and performance of this Agreement by it
does not violate any applicable law, regulation, order, judgment or decree or
any agreement, arrangement, plan or corporate governance document to which it is
a party or by which it is bound and (iii) upon the execution and delivery of
this Agreement by the Parties, this Agreement shall be its valid and binding
obligation, enforceable against the Company in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally. The Company further represents that the members of the Board each are
unaware of (i) any basis for the Company to assert claims against the Executive
for any actions or omissions of the Executive on or prior to the date hereof or
(ii) any basis for terminating the Executive’s employment for Cause.
 
(b)    The Executive represents and warrants that (i) to the best of his
knowledge and belief, the execution, delivery and performance of this Agreement
by him does not violate any law or regulation applicable to the Executive, (ii)
the execution, delivery and performance of this Agreement by him does not
violate any applicable law, regulation, order, judgment or decree or any
agreement, arrangement, plan or corporate governance document to which the
Executive is a party or by which he is bound and (iii) upon the execution and
delivery of this Agreement by the Parties, this Agreement shall be a valid and
binding obligation of the Executive, enforceable against him in accordance with
its terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

--------------------------------------------------------------------------------

 
8.            Miscellaneous.
 
(a)    Incorporation of Employment Agreement.  The following provisions of the
Employment Agreement shall be deemed to be incorporated into this Agreement as
if set forth verbatim in this Agreement: Section 7 (relating to dispute
resolution); Section 8 (relating to jurisdiction); Section 10 (relating to tax
withholding); Section 11 (relating to successors to the Executive); Section 12
(relating to enforceability); Section 13 (relating to survival); Section 14
(relating to waivers); Section 15 (relating to notices); Section 16 (relating to
amendments); Section 17 (relating to indemnity and liability insurance); Section
18 (relating to governing law); Section 19 (relating to counterparts); and
Section 20 (relating to successors to the Company).
 
(b)    Inconsistencies.  In the event of any inconsistency between any provision
of this Agreement and any provision of any Company Arrangement, the provisions
of this Agreement shall control unless the Executive otherwise agrees in a
writing that expressly refers to the provision of this Agreement whose control
he is waiving.
 
(c)    Headings.  The headings of the Sections and sub-sections contained in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.
 
(d)            Section 409A.
 
(i)            Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company determines that the Executive is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that the Executive becomes entitled to under this Agreement on
account of the Executive’s separation from service would be considered deferred
compensation otherwise subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.
 
(ii)            All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

--------------------------------------------------------------------------------

 
(iii)            To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” However, the
Executive shall not have any duties after his Retirement Date that are
inconsistent with his having a “separation from service” on his Retirement Date.
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).
 
(iv)            The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.
 
(v)            The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.
 


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


Insulet Corporation




By: _/s/ Jessica Hopfield____________________
Name: Jessica Hopfield
Title: Lead Independent Director
 
The Executive
 
__/s/ Patrick J. Sullivan____________________
Patrick J. Sullivan

--------------------------------------------------------------------------------

 
EXHIBIT A


OUTSTANDING EQUITY AWARDS


Exhibit A


Summary of Equity Compensation Awards
 
Time-Vesting Stock Options
 
Number Vesting
Exer.
Number
Between
Number Vesting
Grant Date
 
Price
   
Currently Vested
   
9/11/18 and 12/31/18
    After 12/31/18                            
10/1/2014
 
$
36.81
     
499,468
     
0
     
0
                                   
3/2/2015
 
$
36.81
     
379,966
     
0
     
0
                                   
3/2/2015
 
$
32.51
     
54,411
     
3,887
     
3,887
                                   
2/24/2016
 
$
29.26
     
72,877
     
7,288
     
36,439
                                   
2/22/2017
 
$
46.22
     
17,772
     
2,962
     
26,660
                                   
2/14/2018
 
$
74.50
     
0
     
0
     
31,476
                                   

 
Time-Vesting RSUs

 

 
Units
  Stock Units Time  
Stock Units
   
Previously
  Vesting Between  
Time Vesting
  Grant Date
Vested
 
9/11/18 and 12/31/18
 
After 12/31/18
               
3/2/2015
   
43,650
     
0
     
0
                           
2/24/2016
   
28,480
     
0
     
14,240
                           
2/22/2017
   
6,011
     
0
     
12,022
                           
2/14/2018
   
0
     
0
     
12,081
                           

 
Performance-Vesting RSUs (Performance Previously Determined)
 

 
Units Previously
 
Stock Units Vesting
       
Vested
  Between  
Stock Units Vesting
  Grant Date
Pursuant to Award
 
9/11/18 and 12/31/18
  After 12/31/18                
4/1/2015
   
45,648
     
0
      0                            
2/24/2016
   
51,266
     
0
      51,264  

 

--------------------------------------------------------------------------------

Performance-Vesting RSUs (Performance To Be Determined)


Grant Date   PRSUs


2/22/17         32,4531


8/28/17         50,0002


2/14/18         36,2423









--------------------------------------------------------------------------------

1 Shares may be earned based upon the achievement of the three-year cumulative
revenue and cumulative gross profit targets for the fiscal years ending
12/31/2017, 12/31/2018, and 12/31/2019. The number shown illustrates target
level achievement.
2 Shares may be earned based on achievement of performance metrics related to
occurrence of direct operations and revenue objectives in Europe, and milestones
related to Insulet’s U.S. manufacturing facility becoming operational in 2019.
3 Shares may be earned based upon the achievement of the three-year cumulative
revenue and cumulative gross profit targets for the fiscal years ending
12/31/2018, 12/31/2019, and 12/31/2020. The number shown illustrates target
level achievement.



--------------------------------------------------------------------------------





EXHIBIT B


RELEASE OF CLAIMS
 
Do Not Sign This Release of Claims Prior to the Retirement Date
 
 
FOR AND IN CONSIDERATION OF the Severance Benefits described in Section 5 of the
Retirement Agreement between Patrick J. Sullivan (hereinafter, “you” or “I”) and
Insulet Corporation (“Insulet” or the “Company”) (the “Agreement”) into which
this document is incorporated, which are conditioned on you signing, delivering
and not revoking this Release of Claims (“Release”) to Keith Bilezerian, VP,
Total Rewards/Interim Chief Human Resources Officer, Insulet Corporation, 600
Technology Park Drive, Suite 200, Billerica, MA, 01821, so that this Release has
become irrevocable within 30 days following the Retirement Date, as defined in
Section 1 of the Agreement, you agree as follows:
 
1.          Release: Please carefully review this section with your attorney, or
other trusted advisor, and do not sign this document unless you understand what
this section says.
 
(a)  In exchange for the amounts, rights and benefits described in Section 5 of
the Agreement (some of which are in addition to anything of value to which you
are entitled under your Employment Agreement with the Company dated as of
September 16, 2014 (the “Employment Agreement”)), you and your representatives,
agents, estate, heirs, successors and assigns, absolutely and unconditionally
release, discharge, indemnify and hold harmless the “Company Releasees” from any
and all legally waivable claims that you have against the Company Releasees.
Other than as provided in Sections 1(e) and 1(f) below, this means that by
signing this Release, you are agreeing to forever waive, release and discharge
any type of claim against the Company Releasees arising from conduct that
occurred any time in the past and up to and through the date you sign this
Release. Company Releasees is defined to include the Company and/or any of its
parents, subsidiaries or affiliates, predecessors, successors or assigns, and
its and their respective current and/or former directors,
shareholders/stockholders, officers, employees, attorneys and/or agents, all
both individually and in their official capacities.
 
(b)  This release includes, but is not limited to, any waivable claims you have
against the Company Releasees based on conduct that occurred any time in the
past and up to and through the date you sign this Release that arises from any
federal, state or local law, regulation, code or constitution dealing with
either employment, employment benefits or employment discrimination.  By way of
example, this release includes the release of claims against the Company
Releasees under the laws or regulations concerning discrimination on the basis
of race, color, creed, religion, age, sex, sex harassment, sexual orientation,
gender identity, national origin, ancestry, genetic carrier status, handicap or
disability, veteran status, any military service or application for military
service, or any other category protected under federal, state or local law. This
release also includes any claim you may have against the Company Releasees for
breach of contract, whether oral or written, express or implied; any tort claims
(such as wrongful discharge, tortious interference with contractual or
advantageous relations, misrepresentation and/or defamation); any claims for
equity or employee benefits of any kind; or any other legally waivable statutory
and/or common law claims.

--------------------------------------------------------------------------------

 
(c)  For avoidance of doubt, by signing this Release you are agreeing not to
bring any waivable claims against the Company Releasees (other than as permitted
in Section 1(e) below) under the following nonexclusive list of discrimination
and employment statutes: Title VII of the Civil Rights Act of 1964 (“Title
VII”), The Americans With Disabilities Act (“ADA”), The ADA Amendments Act, The
Equal Pay Act (“EPA”), The Lilly Ledbetter Fair Pay Act, the Family and Medical
Leave Act (“FMLA”), The Worker Adjustment and Retraining Notification Act
(“WARN”), The Genetic Information Non- Discrimination Act (“GINA”), The Employee
Retirement Income Security Act (“ERISA”), The Massachusetts Fair Employment
Practices Act (M.G.L. ch. 151B), The Massachusetts Payment of Wages Law (M.G.L.
ch. 149, § 148), The Massachusetts Overtime Law (M.G.L. ch. 151, § 1A), The
Massachusetts Equal Rights Act, The Massachusetts Sick Leave law, The
Massachusetts Equal Pay Act, the Massachusetts Privacy Statute, the
Massachusetts Earned Paid Sick Leave Law, The Massachusetts Civil Rights Act,
all as amended, as well as any other federal, state and local statutes,
regulations, codes or ordinances that apply to you.
 
(d)  You release the Company Releasees from any and all wage and hour related
claims to the maximum extent permitted by state law. This release of legal
claims includes any wage and hour related claims under any state law for unpaid
or delayed payment of wages, overtime, bonuses, commissions, incentive payments
or severance, missed or interrupted meal periods, interest, attorneys’ fees,
costs, expenses, liquidated damages, treble damages or damages of any kind to
the maximum extent permitted by law.
 
(e)  Notwithstanding the foregoing, nothing in this section or elsewhere in this
Release (i) prevents you from filing a claim under the workers compensation or
unemployment compensation statutes; (ii) limits or affects your right to
challenge the validity of this Release under the ADEA or the Older Worker
Benefits Protection Act; (iii) prevents you from filing a charge or complaint
with or from participating in an investigation or proceeding conducted by the
EEOC, the National Labor Relations Board, the Securities and Exchange
Commission, or any other federal, state or local agency charged with the
enforcement of any laws, including providing documents or other information to
such agencies; although, by signing this Release you are waiving your right to
recover any individual relief (including any backpay, frontpay, reinstatement or
other legal or equitable relief) in any charge, complaint, or lawsuit or other
proceeding brought by you or on your behalf by any third party, except for any
right you may have to receive an award from a government agency (and not the
Company) for information provided to the government agency; or (iv) limits,
affects, or waives any of your rights under the Agreement.
 
(f)  Notwithstanding anything in this Release to the contrary, nothing in this
section or elsewhere in this Release shall be construed as a waiver of any right
you may have to indemnification or expense advancement under the by-laws of the
Company or Section 17 of the Employment Agreement, or to any coverage provided
by the Company’s Directors and Officers insurance, or to any other payments and
benefits provided under (or preserved by) Sections 4 and 5 of the Agreement.

--------------------------------------------------------------------------------

 
2.          Arbitration of Disputes: Any controversy or claim arising out of or
relating to this Release or the breach thereof shall, to the fullest extent
permitted by law, be settled by arbitration in any forum and form agreed upon by
the parties or, in the absence of such an agreement, under the auspices of the
American Arbitration Association (“AAA”) in Boston, Massachusetts in accordance
with the Employment Dispute Resolution Rules of the AAA, including, but not
limited to, the rules and procedures applicable to the selection of
arbitrators.  In the event that any person or entity other than you or the
Company may be a party with regard to any such controversy or claim, such
controversy or claim shall be submitted to arbitration subject to such other
person or entity’s agreement. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. This section shall be
specifically enforceable.  Notwithstanding the foregoing, this section shall not
preclude either you or the Company from pursuing a court action for the sole
purpose of obtaining a temporary restraining order or a preliminary injunction
in circumstances in which such relief is appropriate; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
section.
 
3.          Consent to Jurisdiction: To the extent that any court action is
permitted consistent with or to enforce Section 2 of this Release, you and the
Company hereby consent to the jurisdiction of the Superior Court of The
Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts. Accordingly, with respect to any such court action,
you (a) submit to the personal jurisdiction of such courts; (b) consent to
service of process; and (c) waive any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
 
4.          Waiver of Rights and Claims Under the Age Discrimination in
Employment Act of 1967:
 
Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and you agree that:
 
(a)      in consideration for the amounts and benefits described in Section 5 of
the Agreement (some of which are in addition to anything of value to which you
are entitled under the Employment Agreement), you specifically and voluntarily
waive such rights and/or claims under the ADEA you might have against the
Company Releasees to the extent such rights and/or claims arose on or prior to
the date this Release was executed;
 
(b)      you understand that rights or claims under the ADEA which may arise
after the date this Release is executed are not waived by you;
 
(c)      you have carefully read and fully understand all of the provisions of
this Release, and you knowingly and voluntarily agree to all of the terms set
forth in this Release; and
 
(d)      in entering into this Release you are not relying on any
representation, promise or inducement made by the Company Releasees or their
attorneys with the exception of those promises described in the Agreement.

--------------------------------------------------------------------------------

 
5.          Period for Review and Consideration of Agreement:
 
(a)      You acknowledge that you have at least twenty-one (21) days to review
this Release and consider its terms before signing it and delivering it to the
Company.
 
(b)      The 21-day review period will not be affected or extended by any
revisions, whether material or immaterial, that might be made to this Release.
 
6.          Representations and Warranties:  You represent that you have no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency that involves you or any of the Company Releasees.
You affirm that you have given the Company oral and/or written notice of any and
all concerns that you may have regarding suspected ethical or compliance issues
or violations on the part of the Company, any of the Company Releasees or you.
You also affirm that you have no known workplace injuries or occupational
diseases, and you have been provided and/or have not been denied any leave or
accommodation under applicable leave and/or disabilities laws.  You acknowledge
and represent that you have received from the Company any and all payments due
you through the date of your execution of this Release, including, without
limitation, wages, salary, vacation pay, draws, incentive pay, bonuses,
commissions, severance pay, any and all other forms of compensation or benefits,
attorney's fees, or other costs or sums, other than as expressly provided for in
the Agreement.  You warrant and represent to the Company that you have not
assigned or transferred, or purported to assign or transfer to any person or
entity any matter included in the release in Section 1, above, or any part or
portion thereof, and you agree to indemnify and hold harmless the Company from
and against any claim, demand, damage, debt, liability, account, reckoning,
obligation, cost, expense (including payment of attorney’s fees and costs
actually incurred, whether or not litigation is commenced), lien, action, and
cause of action, based on, in connection with, or arising out of any such
assignment or transfer, or purported assignment or transfer.
 
7.          Revocation Right:  You may revoke this Release for a period of seven
(7) days after signing it and delivering it to the Company.  In order to revoke
this Release, you must submit a written notice of revocation to David Colleran,
Secretary and General Counsel, Insulet Corporation, 600 Technology Park Drive,
Suite 200, Billerica, MA, 01821, dcolleran@insulet.com.  This written notice may
be sent by mail, overnight mail, email or hand-delivery but must be received by
the Company no later than 11:59 p.m. on the seventh day.
 
Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.
 
 
 

 
Signature:
 
 
 
 
 
 
Patrick J. Sullivan
 
 
Date Signed
 


 